UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-02608) Exact name of registrant as specified in charter:	Putnam Money Market Fund Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant's telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	September 30, 2017 Date of reporting period:	December 31, 2016 Item 1. Schedule of Investments: Putnam Money Market Fund The fund's portfolio 12/31/16 (Unaudited) REPURCHASE AGREEMENTS (37.4%) (a) Principal amount Value Interest in $160,000,000 joint tri-party term repurchase agreement dated 12/29/16 with Citigroup Global Markets, Inc. due 1/5/17 - maturity value of $20,002,217 for an effective yield of 0.570% (collateralized by various U.S. Treasury notes with coupon rates ranging from 1.500% to 2.125% and due dates ranging from 12/31/18 to 11/30/23, valued at $163,200,016) $20,000,000 $20,000,000 Interest in $181,326,000 joint tri-party repurchase agreement dated 12/30/16 with Citigroup Global Markets, Inc. due 1/3/17 - maturity value of $109,225,432 for an effective yield of 0.530% (collateralized by various U.S. Treasury notes with coupon rates ranging from 0.875% to 3.625% and due dates ranging from 2/28/19 to 8/15/19, valued at $184,952,531) 109,219,000 109,219,000 Interest in $109,000,000 tri-party repurchase agreement dated 12/30/16 with Goldman, Sachs & Co. due 1/3/17 - maturity value of $109,005,329 for an effective yield of 0.440% (collateralized by various mortgage backed securities with coupon rates ranging from 3.000% to 3.500% and due dates ranging from 9/15/42 to 8/20/46, valued at $111,180,000) 109,000,000 109,000,000 Interest in $218,293,000 joint tri-party repurchase agreement dated 12/30/16 with Merrill Lynch, Pierce, Fenner and Smith Inc. due 1/3/17 - maturity value of $109,006,056 for an effective yield of 0.500% (collateralized by various mortgage backed securities with coupon rates ranging from 3.000% to 3.500% and a due date of 12/1/46, valued at $222,658,861) 109,000,000 109,000,000 Total repurchase agreements (cost $347,219,000) COMMERCIAL PAPER (23.8%) (a) Yield (%) Maturity date Principal amount Value ABN AMRO Funding USA, LLC 144A 0.882 2/2/17 $4,500,000 $4,496,480 Apple, Inc. 0.752 3/31/17 2,550,000 2,545,272 Australia & New Zealand Banking Group, Ltd. (Australia) 0.972 3/22/17 13,500,000 13,470,900 BNP Paribas Fortis SA/New York 0.962 3/14/17 5,800,000 5,788,864 BPCE SA (France) 0.901 2/6/17 9,000,000 8,991,900 Commonwealth Bank of Australia 144A (Australia) 1.244 1/27/17 7,000,000 7,001,845 Commonwealth Bank of Australia 144A (Australia) 1.002 3/14/17 7,000,000 6,986,000 Cooperatieve Rabobank UA/NY (Netherlands) 0.933 3/1/17 7,500,000 7,488,569 Cooperatieve Rabobank UA/NY (Netherlands) 0.903 3/8/17 6,000,000 5,990,100 Danske Corp. (Denmark) 0.892 2/1/17 5,500,000 5,495,785 Danske Corp. 144A Ser. A (Denmark) 0.862 2/14/17 3,750,000 3,746,058 Export Development Canada (Canada) 0.701 2/8/17 10,000,000 9,992,611 Export Development Canada (Canada) 0.600 1/17/17 3,750,000 3,749,000 HSBC Bank PLC 144A (United Kingdom) 1.236 4/17/17 10,000,000 10,000,000 ING US Funding, LLC 0.942 3/3/17 9,000,000 8,985,665 Microsoft Corp. 0.791 2/21/17 6,500,000 6,492,725 Microsoft Corp. 0.732 2/7/17 7,250,000 7,244,560 National Australia Bank, Ltd. 144A (Australia) 1.273 12/12/17 8,500,000 8,500,000 National Australia Bank, Ltd. 144A (Australia) 1.045 5/2/17 5,000,000 4,982,522 National Bank of Canada 144A (Canada) 0.781 2/2/17 9,250,000 9,243,587 Nationwide Building Society (United Kingdom) 0.922 2/22/17 5,000,000 4,993,356 Nordea Bank AB (Sweden) 0.822 3/9/17 2,500,000 2,496,185 Nordea Bank AB 144A (Sweden) 0.832 1/26/17 3,300,000 3,298,098 Simon Property Group LP 0.791 1/17/17 9,000,000 8,996,840 Societe Generale SA (France) 0.878 2/13/17 3,000,000 2,996,859 Societe Generale SA (France) 0.832 2/6/17 5,000,000 4,995,850 Societe Generale SA (France) 0.540 1/3/17 10,000,000 9,999,700 Swedbank AB (Sweden) 0.822 2/17/17 2,420,000 2,417,409 Toronto-Dominion Holdings USA, Inc. 144A (Canada) 1.053 3/20/17 12,000,000 11,972,700 Total Capital Canada, Ltd. (Canada) 0.720 1/17/17 4,000,000 3,998,720 Total Capital Canada, Ltd. (Canada) 0.711 1/26/17 4,750,000 4,747,658 Toyota Motor Credit Corp. 0.883 3/31/17 2,250,000 2,245,105 Toyota Motor Credit Corp. FRN 1.065 4/4/17 7,000,000 7,000,000 Westpac Banking Corp. 144A (Australia) 1.164 11/2/17 1,500,000 1,503,044 Westpac Banking Corp. 144A (Australia) 1.099 3/8/17 5,000,000 5,000,000 Westpac Banking Corp./NY (Australia) 0.751 1/18/17 1,210,000 1,209,571 Westpac Banking Corp./NY (Australia) 0.751 1/13/17 2,172,000 2,171,457 Total commercial paper (cost $221,234,995) CERTIFICATES OF DEPOSIT (17.3%) (a) Yield (%) Maturity date Principal amount Value Bank of America, NA 0.880 3/3/17 $13,500,000 $13,500,000 Bank of Montreal/Chicago, IL FRN (Canada) 1.186 4/17/17 6,500,000 6,500,000 Bank of Nova Scotia/Houston FRN 1.301 4/4/17 5,000,000 5,000,000 Bank of Nova Scotia/Houston FRN 1.102 9/7/17 8,500,000 8,500,000 Canadian Imperial Bank of Commerce/New York, NY 1.226 4/17/17 5,000,000 5,000,000 Canadian Imperial Bank of Commerce/New York, NY FRN 1.321 2/3/17 8,500,000 8,500,000 Citibank, NA 0.900 2/13/17 8,000,000 8,000,000 Citibank, NA 0.880 2/21/17 5,750,000 5,750,000 DnB Bank ASA/New York (Norway) 1.206 4/25/17 4,000,000 4,000,000 DnB Bank ASA/New York FRN (Norway) 1.080 4/17/17 9,500,000 9,500,000 Lloyds Bank PLC/New York, NY FRN (United Kingdom) 1.214 6/20/17 11,300,000 11,300,000 Nordea Bank Finland PLC/New York 0.950 3/16/17 2,000,000 2,000,978 Nordea Bank Finland PLC/New York 0.870 2/27/17 6,000,000 6,002,151 Royal Bank of Canada/New York, NY FRN (Canada) 1.281 10/13/17 10,000,000 10,000,000 Royal Bank of Canada/New York, NY FRN (Canada) 1.251 12/8/17 3,000,000 3,000,000 Skandinaviska Enskilda Banken AB/New York, NY FRN 1.207 2/6/17 6,500,000 6,500,000 Skandinaviska Enskilda Banken AB/New York, NY FRN 1.196 4/26/17 7,250,000 7,250,000 Sumitomo Mitsui Banking Corp./New York (Japan) 1.256 4/28/17 10,000,000 10,000,000 Svenska Handelsbanken/New York, NY (Sweden) 0.830 3/1/17 5,000,000 5,003,252 Svenska Handelsbanken/New York, NY FRN (Sweden) 1.244 5/15/17 9,000,000 9,000,000 Swedbank AB/New York 1.089 5/22/17 11,250,000 11,250,000 Toronto-Dominion Bank/NY FRN (Canada) 1.221 2/1/17 1,825,000 1,825,288 Wells Fargo Bank, NA 1.226 4/25/17 3,000,000 3,000,000 Total certificates of deposit (cost $160,381,669) ASSET-BACKED COMMERCIAL PAPER (16.4%) (a) Yield (%) Maturity date Principal amount Value Alpine Securitization, Ltd. (Cayman Islands) 1.154 3/31/17 $9,000,000 $8,974,413 Atlantic Asset Securitization, LLC 0.901 2/21/17 9,000,000 8,988,525 CAFCO, LLC 0.902 3/1/17 1,750,000 1,747,419 CAFCO, LLC 144A 0.932 3/6/17 7,500,000 7,487,600 CHARTA, LLC 0.943 2/24/17 9,000,000 8,987,310 Collateralized Commercial Paper Co., LLC 1.003 3/9/17 5,000,000 4,990,694 Collateralized Commercial Paper II Co., LLC 144A 1.174 5/15/17 9,000,000 9,000,000 CRC Funding, LLC 0.943 3/13/17 9,250,000 9,232,852 Fairway Finance Co., LLC 144A (Canada) 1.045 4/14/17 7,250,000 7,250,000 Gotham Funding Corp. (Japan) 0.500 1/3/17 10,000,000 9,999,722 Manhattan Asset Funding Co., LLC (Japan) 0.881 2/8/17 3,500,000 3,496,749 MetLife Short Term Funding, LLC 1.054 4/19/17 8,000,000 7,974,800 MetLife Short Term Funding, LLC 0.882 1/17/17 5,000,000 4,998,044 Old Line Funding, LLC 144A 1.116 2/17/17 13,250,000 13,250,000 Regency Markets No. 1, LLC 0.800 1/6/17 4,000,000 3,999,556 Thunder Bay Funding, LLC 1.053 3/13/17 1,500,000 1,496,894 Thunder Bay Funding, LLC 0.862 2/15/17 5,000,000 4,994,625 Thunder Bay Funding, LLC 0.852 1/25/17 2,500,000 2,498,583 Thunder Bay Funding, LLC 0.731 1/23/17 5,000,000 4,997,769 Victory Receivables Corp. (Japan) 1.003 3/7/17 9,750,000 9,732,396 Victory Receivables Corp. (Japan) 0.882 1/30/17 4,000,000 3,997,164 Victory Receivables Corp. (Japan) 0.500 1/3/17 13,750,000 13,749,618 Total asset-backed commercial paper (cost $151,844,733) TIME DEPOSITS (2.5%) (a) Yield (%) Maturity date Principal amount Value Australia & New Zealand Banking Group, Ltd./Cayman Islands (Cayman Islands) 0.550 1/3/17 $13,750,000 $13,750,000 Credit Agricole Corporate & Investment Bank SA (France) 0.520 1/3/17 9,250,000 9,250,000 Total time deposits (cost $23,000,000) CORPORATE BONDS AND NOTES (1.5%) (a) Interest rate (%) Maturity date Principal amount Value Lloyds Bank PLC company guaranty sr. unsec. unsub. notes (United Kingdom) 4.200 3/28/17 $2,500,000 $2,517,307 Wells Fargo Bank, NA sr. unsec. FRN Ser. MTN 1.133 2/14/17 11,000,000 11,000,000 Total corporate bonds and notes (cost $13,517,307) U.S. TREASURY OBLIGATIONS (1.3%) (a) Yield (%) Maturity date Principal amount Value U.S. Treasury FRN 0.640 1/31/17 $12,500,000 $12,499,979 Total U.S. treasury obligations (cost $12,499,979) TOTAL INVESTMENTS Total investments (cost $929,697,683) (b) Key to holding's abbreviations FRN Floating Rate Notes: the rate shown is the current interest rate or yield at the close of the reporting period MTN Medium Term Notes Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from October 1, 2016 through December 31, 2016 (the reporting period). Within the following notes to the portfolio, references to "ASC 820" represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to "Putnam Management" represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to "OTC", if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $928,194,640. (b) The aggregate identified cost on a financial reporting and tax basis is the same. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. DIVERSIFICATION BY COUNTRY Distribution of investments by country of risk at the close of the reporting period, excluding collateral received, if any (as a percentage of Portfolio Value): United States 65.5% Canada 7.8 Japan 5.5 Australia 5.5 France 3.9 United Kingdom 3.1 Cayman Islands 2.4 Sweden 2.4 Norway 1.5 Netherlands 1.4 Denmark 1.0 Total 100.0% Security valuation: Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund's assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. The valuation of the fund's portfolio instruments is determined by means of the amortized cost method (which approximates fair value) as set forth in Rule 2a-7 under the Investment Company Act of 1940. The amortized cost of an instrument is determined by valuing it at its original cost and thereafter amortizing any discount or premium from its face value at a constant rate until maturity and is generally categorized as a Level 2 security. Repurchase agreements: The fund, or any joint trading account, through its custodian, receives delivery of the underlying securities, the fair value of which at the time of purchase is required to be in an amount at least equal to the resale price, including accrued interest. Collateral for certain tri-party repurchase agreements is held at the counterparty's custodian in a segregated account for the benefit of the fund and the counterparty. Putnam Management is responsible for determining that the value of these underlying securities is at all times at least equal to the resale price, including accrued interest. In the event of default or bankruptcy by the other party to the agreement, retention of the collateral may be subject to legal proceedings. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund's investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund's net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Asset-backed commercial paper $— $151,844,733 $— Certificates of deposit — 160,381,669 — Commercial paper — 221,234,995 — Corporate bonds and notes — 13,517,307 — Repurchase agreements — 347,219,000 — Time deposits — 23,000,000 — U.S. treasury obligations — 12,499,979 — Totals by level $— $— During the reporting period, transfers within the fair value hierarchy, if any, did not represent, in the aggregate, more than 1% of the fund's net assets measured as of the end of the period. Transfers are accounted for using the end of period pricing valuation method. The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions, if applicable, see note "(d)" above, and for borrowing transactions associated with securities sold short, if applicable, see the "Short sales of securities" note above. Citigroup Global Markets, Inc. Goldman, Sachs & Co. Merrill Lynch, Pierce,Fenner and Smith, Inc. Total Assets: Repurchase agreements $129,219,000 $109,000,000 $109,000,000 $347,219,000 Total Assets $129,219,000 $109,000,000 $109,000,000 $347,219,000 Liabilities: Total Liabilities $— $— $— $— Total Financial and Derivative Net Assets $129,219,000 $109,000,000 $109,000,000 $347,219,000 Total collateral received (pledged)##† $129,219,000 $109,000,000 $109,000,000 Net amount $— $— $— † Additional collateral may be required from certain brokers based on individual agreements. ## Any over-collateralization of total financial and derivative net assets is not shown. Collateral may include amounts related to unsettled agreements. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Money Market Fund By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: February 28, 2017 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: February 28, 2017 By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Financial OfficerDate: February 28, 2017
